Morton, 0. J.
The rule of law is well settled, that, after a conveyance of real estate, the declarations of the grantor'in disparagement of his grant, made in the absence of the grantee, are never admissible in evidence against the grantee. Winchester v. Charter, 97 Mass. 140. Roberts v. Medbery, 132 Mass. 100, and cases cited. The court, therefore, rightly excluded the declarations of Joseph Gr. Horton, offered by the demandant.
The first ruling requested by the demandant was properly refused, because it assumes that the tenant admitted that the deed to him was given to protect the father from his creditors, of which there was no evidence.
The third ruling requested was also properly refused. The court instructed the jury, in accordance with the second request of the demandant, that, “if the purpose of the conveyance to the son was to delay, defraud, or defeat other creditors of the father, and the son participated in this intent, whether the deed was voluntary, that is, without consideration, or for a consideration past or present, it is void against the claims of creditors, or of the administrator duly authorized to sell all his real estate for payment of debts.”
It would be erroneous to instruct the jury, as the third request of the demandant imports, that, if a father mates a deed to his son in good faith, and without any intent to defraud creditors, it would be conclusive evidence of fraud which would avoid the deed, if the son permits the grantor to occupy the premises in any way to his benefit.

Exceptions overruled.